Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Steven Brown, Appellant                               Appeal from the 402nd District Court of
                                                       Wood County, Texas (Tr. Ct. No. 2013-
 No. 06-15-00023-CV         v.                         116). Memorandum Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
 Tim Jackson Construction Co., Inc. d/b/a              Justice Burgess participating.
 Jackson Construction Co. and Jack Yates
 Drywall, Inc., Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Steven Brown, pay all costs of this appeal.


                                                      RENDERED JULY 28, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk